1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10                                               Case No. 19-cv-00632 DMS (KSC)
         HERBERT W. KRICKHAHN and
11       MARCIA A. KRICKHAHN, trustees           ORDER GRANTING
         of the Krickhahn Family Trust Dated     PLAINTIFFS’ MOTION TO
12       March 6, 1007,                          REMAND
13                  Plaintiffs,
14            v.
15       DAWN M. DEMUTH; TERRY C.
         DEMUTH; JAYNE L. MEYERS;
16       and DOES 1-10, INCLUSIVE,
17                  Defendants.
18
19
20            Pending before the Court is Plaintiffs’ Hebert Krickhahn and Marcia
21   Krickhahn’s motion to remand. On May 14, 2019, Plaintiffs filed this motion in
22   response to Defendant Terry Demuth’s second notice of removal of Plaintiffs’
23   unlawful detainer action filed in the San Diego County Superior Court. (See RJN
24   Ex. 1, ROA No. 1.)1 The Court has already issued an order remanding this action
25
26   1
       The Court takes judicial notice of the Register of Actions for the superior court
27   case at issue, Herbert W. Krickhahn Trustee of the Krickhahn Family Trust Dated
     March 6, 1997 v. Demuth, Case No. 37-2018-00057291-CL-UD-CTL. See Reyn’s
28
     Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (a court
                                               –1–                   19-cv-00632 DMS (KSC)
1    based on lack of subject matter jurisdiction. (See Krickhahn et al v. Demuth et al,
 2   Case No. 19-cv-00085-DMS-KSC, ECF No. 7.) Despite the Court’s prior order,
 3   Defendant filed another notice of removal based on the same meritless grounds.
 4   Moreover, just like with his first removal, Defendant filed his second notice of
 5   removal on the eve of the scheduled trial date, allowing him to delay trial and remain
 6   on the property rent-free during this delay. (See RJN Ex. 1, ROA No. 57.)
 7         For the reasons discussed in the prior order, the Court GRANTS Plaintiffs’
 8   motion to remand based on lack of subject matter jurisdiction. The Court also
 9   GRANTS Plaintiffs just cost and actual expenses incurred as a result of Defendant’s
10   unsubstantial removal, see 28 U.S.C. § 1447(c), and ORDERS Defendant not to
11   remove this action again, unless Plaintiffs amend the complaint to add a claim arising
12   under federal law. Defendant is warned that any further removals in violation
13   of this order are punishable by sanctions.
14         IT IS SO ORDERED.
15   Dated: May 15, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
     may take judicial notice of court filings and other matters of public record).
                                              –2–                      19-cv-00632 DMS (KSC)
